Citation Nr: 0006255	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  91-48 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
a variously diagnosed psychiatric disability, including 
paranoid schizophrenia with post-traumatic stress disorder, 
for the period prior to July 10, 1998.

2.  Entitlement to an effective date earlier than July 10, 
1998 for an evaluation in excess of 70 percent for service-
connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1966 to May 1969.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1989 rating 
decision by the Montgomery, Alabama, Regional Office (RO), 
which denied entitlement to an increased (compensable) rating 
for the service-connected psychiatric disability.  By a 
rating decision in December 1990, service connection was 
denied for diabetes mellitus.  In a decision rendered on 
April 14, 1992, the Board denied service connection for 
diabetes mellitus on the basis that the claim was not well 
grounded and denied a compensable evaluation for the service-
connected psychiatric disability.  Thereafter, the appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals) (Court).  By Order rendered 
January 19, 1993, the Court vacated the Board's April 14, 
1992, decision, and remanded the case to the Board for 
certain additional development.  

Subsequently, in September 1993 and August 1994, the Board 
remanded the case to the RO for additional development as 
directed.  In the August 1994 remand, the Board pointed out 
that in its prior September 1993 remand, the appellant's 
statements had been determined to have, in part, raised the 
issue of whether a September 1989 Board decision, which 
denied a compensable evaluation for the service-connected 
psychiatric disability, was clearly and unmistakably 
erroneous; and that these statements were construed as a 
request for reconsideration of that Board decision.  In a 
written statement dated in October 1995, appellant expressly 
withdrew this request for reconsideration of that decision.  

In a December 1995 decision, the Board denied entitlement to 
service connection for diabetes mellitus and a low back 
disability; denied entitlement to a temporary total 
disability rating based upon hospitalization from January to 
March 1993; dismissed for lack of legal merit appellant's 
claim that unappealed rating decisions of August 1969, 
November 1971, and October 1972, insofar as the service-
connected psychiatric disability is concerned, were clearly 
and unmistakably erroneous; granted restoration of a 50 
percent rating for appellant's psychiatric disability on the 
grounds that an unappealed rating decision of March 1979 
(confirmed by an August 1979 rating determination) was 
clearly and unmistakably erroneous; granted service 
connection for post-traumatic stress disorder; and denied a 
current evaluation in excess of 50 percent for appellant's 
variously diagnosed psychiatric disability.  A January 1996 
implementing rating decision increased the rating for the 
service-connected psychiatric disability from 30 percent to 
50 percent, effective June 1, 1979.  

In March 1996, appellant filed with the Board a motion for 
reconsideration of the Board's December 1995 decision.  In 
September 1996, the Deputy Vice Chairman, by direction of the 
Chairman, under the authority granted in 38 U.S.C.A. § 7103 
(West 1991), denied that motion.  Additionally, appellant 
appealed to the Court that part of the December 1995 Board 
decision which had denied service connection for diabetes 
mellitus and a low back disability; denied a temporary total 
disability rating based upon hospitalization from January to 
March 1993; dismissed for lack of legal merit appellant's 
claim that unappealed rating decisions of August 1969, 
November 1971, and October 1972, insofar as the service-
connected psychiatric disability is concerned, were clearly 
and unmistakably erroneous; and denied a current evaluation 
in excess of 50 percent for appellant's variously diagnosed 
psychiatric disability.  The VA amended its regulations for 
rating mental disorders, effective November 7, 1996.  See 
38 C.F.R. §§ 4.125-130 (1997-99).  Section 4.132 has been 
redesignated as § 4.130.

In a May 1997 memorandum decision, the Court affirmed that 
part of the Board's December 1995 Board decision which had 
denied service connection for diabetes mellitus and a low 
back disability; denied a temporary total disability rating 
based upon hospitalization from January to March 1993; and 
dismissed for lack of legal merit appellant's claim that 
unappealed rating decisions of August 1969, November 1971, 
and October 1972, insofar as the service-connected 
psychiatric disability is concerned, were clearly and 
unmistakably erroneous.  However, in that May 1997 memorandum 
decision, the Court vacated and remanded that part of the 
Board's decision which had denied a current evaluation in 
excess of 50 percent for appellant's variously diagnosed 
psychiatric disability, for adjudication under the newly 
revised VA regulations pertaining to rating mental disorders.  

In February 1998, the Board remanded to the RO the issue of 
entitlement to a current evaluation in excess of 50 percent 
for appellant's variously diagnosed psychiatric disability 
for additional development as directed.  In a September 1998 
rating decision, the RO increased the evaluation for the 
variously diagnosed psychiatric disability, including 
paranoid schizophrenia with post-traumatic stress disorder, 
from 50 percent to 70 percent, effective July 10, 1998.  
Appellant subsequently appealed the issue of entitlement to 
an earlier effective date for said disability.  

In a February 1999 rating decision, the RO granted a total 
rating based on individual unemployability, effective July 
10, 1998.  In a written statement dated later that month, in 
response to notice of that February 1999 rating decision, 
appellant stated, in pertinent part, that "I am satisfied 
with the rating of 80 percent service connected with 
individual unemployability...."  The Board construes this as a 
written withdrawal of the appellate issue of an increased 
rating for the service-connected psychiatric disability, for 
the period on and subsequent to July 10, 1998.  See 38 C.F.R. 
§ 20.204(b)(c) (1999).  Consequently, the Board has reframed 
the appellate issues as entitlement to an evaluation in 
excess of 50 percent for a variously diagnosed psychiatric 
disability, including paranoid schizophrenia with post-
traumatic stress disorder, for the period prior to July 10, 
1998; and entitlement to an effective date earlier than July 
10, 1998 for an evaluation in excess of 70 percent for 
service-connected psychiatric disability.  

In view of the foregoing, this decision is limited to the 
issues set forth on the title page.  





FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  A September 1989 Board decision affirmed a noncompensable 
rating for appellant's service-connected psychiatric 
disability.

3.  Appellant reopened his claim for a compensable rating for 
the service-connected psychiatric disability on October 3, 
1989.

4.  In a December 1995 decision, the Board granted 
restoration of a 50 percent rating for appellant's 
psychiatric disability on the grounds that an unappealed 
rating decision of March 1979 (confirmed by an August 1979 
rating determination) was clearly and unmistakably erroneous; 
and granted service connection for post-traumatic stress 
disorder.  A January 1996 implementing rating decision 
increased the rating for the service-connected psychiatric 
disability from 30 percent to 50 percent, effective June 1, 
1979.  

5.  In a September 1998 rating decision, the RO granted an 
increased rating for appellant's variously diagnosed 
psychiatric disability, including paranoid schizophrenia with 
post-traumatic stress disorder, from 50 percent to 70 
percent, effective July 10, 1998.

6.  Appellant's service-connected psychiatric disability, for 
the period prior to July 10, 1998, was manifested primarily 
by complaints of anxiety, depression, memory and sleep 
difficulties, irritability, recurrent intrusive thoughts and 
occasional nightmares and flashbacks relating to wartime 
experiences.  During the period in question, his psychiatric 
disability resulted in no more than moderate social and 
industrial inadaptability.  During the period in question, 
his psychiatric disability was not manifested by suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

7.  It was not factually ascertainable prior to July 10, 1998 
that appellant's service-connected psychiatric disability 
more nearly resulted in at least severe social and industrial 
inadaptability.  

8.  It was not factually ascertainable that appellant's 
service-connected psychiatric disability more nearly resulted 
in social and industrial inadaptability with deficiencies in 
most areas, for the period between November 7, 1996 and July 
10, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for appellant's service-connected psychiatric disability, for 
the period prior to July 10, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Codes 9203, 
9400, 9411 (1989-1999).  

2.  The criteria for an effective date earlier than July 10, 
1998 for an evaluation in excess of 70 percent for 
appellant's service-connected psychiatric disability have not 
been met.  38 U.S.C.A. §§ 1155, 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claims on 
appeal are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that the claims are 
plausible.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
the issues on appeal and that no useful purpose would be 
served by again remanding the case with directions to provide 
further assistance to the appellant.  Pursuant to the Board's 
September 1993 and August 1994 remands, additional, pertinent 
VA medical records were sought by the RO, and any such 
records, to the extent of their availability, were obtained.  
Moreover, VA psychiatric examinations and social and 
industrial surveys were conducted in 1993 and 1995, which are 
sufficiently detailed and comprehensive regarding the 
severity of his psychiatric disability.  Pursuant to the 
Board's February 1998 remand, additional VA and private 
medical records and Social Security Administration (SSA) 
records were obtained and a July 10, 1998 VA psychiatric 
examination was conducted.  Since the relevant period with 
respect to the Board's deciding the appellate issues in this 
case involves the period prior to July 10, 1998, any medical 
records dated after that date are immaterial.  

It should be added that the psychiatric disability increased 
rating issue on appeal has been in appellate status for more 
than a decade.  There is no indication in the record that 
there are additional records that would have a bearing on the 
outcome as to that appellate issue or the earlier effective 
date appellate issue.  Therefore, based on the assembled 
medical evidence of record, the Board will provide adequate 
reasons and bases for its decision of the issues on appeal, 
and will apply applicable laws and regulations to the 
material facts.

Thus, the Board concludes that the duty to assist the 
appellant, to the extent legally required, in the development 
of facts pertinent to his claims, as contemplated by the 
provisions of 38 U.S.C.A. § 5107(a), has been satisfied.  

I.  An Evaluation in Excess of 50 Percent for a Variously 
Diagnosed Psychiatric Disability, Including Paranoid 
Schizophrenia with Post-Traumatic Stress Disorder, for the 
Period Prior to July 10, 1998

Appellant contends, in essence, that his psychiatric 
symptomatology was of such severity as to warrant an 
evaluation in excess of 50 percent for the period prior to 
July 10, 1998.  It is requested that applicable statutory and 
regulatory provisions be considered, including 38 C.F.R. 
§ 4.7, pertaining to the higher of two evaluations, and that 
the benefit-of-the-doubt doctrine be applied.  

The RO granted service connection for schizophrenia (a 
psychosis) and an anxiety neurosis (a psychoneurosis) in its 
August 1969 and November 1971 rating decisions, respectively, 
and the Board in a December 1995 decision, granted service 
connection for a post-traumatic stress disorder (a 
psychoneurosis also).  Since his service-connected 
psychiatric disability is variously diagnosed, the Board will 
consider all psychiatric symptoms regardless of etiology, in 
rating the severity of his psychiatric disability for the 
pertinent period prior to July 10, 1998.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
psychiatric disability in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, as the Court stated in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), "[w]here...an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern."

The service medical records revealed that appellant had 
paranoia of near delusional intensity, which had been 
diagnosed as a character behavior disorder (paranoid 
personality).  Shortly after service, he reportedly became 
confused, restless, and suspicious and was admitted for VA 
hospitalization in May 1969.  During hospitalization, he 
experienced suspiciousness, but with psychotropic medication, 
adjusted well, and intended to attend school at discharge.  
Schizophrenia, chronic undifferentiated type, was diagnosed.  
The RO granted service connection and assigned a 10 percent 
rating under Diagnostic Code 9204.  

By a November 1971 rating decision, the 10 percent evaluation 
for the service-connected schizophrenia was confirmed, but 
that disability was reclassified as an anxiety neurosis and 
rated under Diagnostic Code 9400.  A report of VA 
hospitalization from April to May 1971 reflects that 
appellant was admitted for various physical complaints, 
including dizziness; and that it was noted medically that his 
problem was mostly anxiety.  He expressed a desire to be 
discharged in order to enroll in college; and he was 
medically cleared to return to work immediately.  The sole 
diagnosis was anxiety neurosis.  The RO confirmed the 10 
percent rating for the service-connected psychiatric 
disability, which was reclassified as an anxiety neurosis and 
rated under Diagnostic Code 9400 (following termination of a 
temporary total hospitalization rating).  

By an October 1972 rating decision, the 10 percent evaluation 
for the service-connected psychiatric disability was 
increased to 50 percent, effective February 22, 1972, and 
that disability was reclassified as schizophrenia, paranoid 
type.  A report of a September 1972 VA neuropsychiatric 
examination revealed that appellant had various complaints, 
including anxiety, depression, and feelings that people were 
persecuting him.  Clinically, he was oriented, his behavior 
was normal, and his speech relevant and coherent.  However, 
he admitted to auditory hallucinations, and ideas of 
reference and persecution.  His memory and insight were 
impaired, affect was shallow, and judgment fair.  The sole 
diagnosis was schizophrenia, paranoid type, and incapacity 
was considered marked.  However, since that VA 
neuropsychiatric examination indicated the appellant was 
oriented, in good contact with reality, and with normal 
behavior, his "admitting" to hallucinations and associated 
psychotic symptoms was apparently by history only.  

On February 1979 VA psychiatric examination, appellant stated 
to the examiner that he had no type of psychiatric 
disability, and instead referred to a physical problem.  He 
denied engaging in any regular activities.  The mental status 
evaluation noted that he was well oriented, without psychotic 
or cognitive impairment.  The impression was that no mental 
illness was presently indicated.  

On VA psychiatric examination in February 1981, appellant 
reported that he was employed with a veterans service 
organization as an employment interviewer since October 1980.  
It was indicated that he had cognitive difficulties and was 
suspicious and guarded.  Later in 1981, he reportedly was a 
full-time college student in a personnel management program; 
and was in a work-study program for a State employment 
service.  A VA neuropsychiatric examination report in 
December 1984 reflects that he was on sick leave due to a 
rectal disability.  He had completed three years of college.  
He was well-oriented, had appropriate behavior, and 
socialized well.  However, he reportedly experienced anxiety 
and paranoid ideation.  Paranoid schizophrenia was diagnosed, 
which was considered to result in minimal social and moderate 
to severe industrial inadaptability.  

During an April 1988 VA neuropsychiatric examination, 
appellant appeared oriented, without anxiety, depression, or 
psychotic ideation.  He was a veterans service organization 
employee.  The assessment was paranoid traits, no psychosis 
shown; and he was considered to have minimal social and no 
industrial impairment.  

A May 1988 rating decision reduced the evaluation for the 
service-connected psychiatric disability from 30 percent to 
noncompensable, effective September 1, 1988.  A September 
1989 Board decision affirmed a noncompensable rating for 
appellant's service-connected psychiatric disability.

In pertinent part, the VA's Schedule for Rating Disabilities, 
effective on and subsequent to February 3, 1988 and prior to 
November 7, 1996 amendment, provided a general rating formula 
for psychotic disorders, including schizophrenia (Diagnostic 
Codes 9201-9205), and psychoneurotic disorders, including 
anxiety neurosis/generalized anxiety disorder (Diagnostic 
Code 9400) and post-traumatic stress disorder (Diagnostic 
Code 9411), based upon the degree of incapacity or 
impairment:  "Considerable" social and industrial 
impairment warranted a 50 percent evaluation; and "severe" 
warranted a 70 percent evaluation.  For psychoses, a 
100 percent evaluation required active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  For psychoneuroses, a 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; and the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132.

In Hood v. Brown, 4 Vet. App. 301, 303 (1993), the Court 
stated that the term "considerable" was declared as meaning 
"rather large in extent or degree."  

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including schizophrenia, post-traumatic 
stress disorder, and anxiety disorder:  A 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (effective November 7, 1996).

VA clinical records indicated that in May 1993, appellant 
reportedly was unable to work due to a back disability.  He 
was depressed; and it was noted that the depression was 
attributed in part to a physical problem.  Significantly, in 
his 1993 application for SSA benefits, appellant reported 
that he had been employed as a veterans service organization 
counselor/hospital service coordinator five days a week from 
February 1988 to January 26, 1993; that he had been totally 
disabled and unemployable since January 1993 due to physical 
and psychiatric disabilities; that he had constant low back 
pain and other physical disabilities; that he was unable to 
sit/stand for a prolonged period of time; that he required a 
cane and wheel chair; and that his psychiatric symptoms 
included anxiety and depression.  

In an August 1993 SSA notice of denial of disability 
benefits, it was indicated that appellant alleged an 
inability to work due to chronic low back pain, diabetes 
mellitus, cardiac ischemia, history of schizophrenia, and 
post-traumatic stress disorder.  However, it was held that he 
was employable in positions that did not require heavy 
lifting and required a short, on-the-job training period.  

A November 1993 VA psychiatric examination report reflects 
that appellant was in a wheelchair due to back problems.  He 
complained of post-traumatic stress disorder symptomatology, 
including nightmares 3 to 4 times a week.  Clinically, he 
appeared correctly oriented, and his memory and other 
cognitive functions were intact.  He exhibited no paranoid 
ideation in his life, except with respect to the VA.  He 
reportedly was frustrated with the VA over his attempts to 
change his diagnosis from schizophrenia to post-traumatic 
stress disorder.  There were no hallucinations or delusions, 
although reference was made to his having at least one 
nightmare per week related to his overseas experiences.  It 
was indicated that his socialization was limited due to fear 
of crowds; and that he had occasional intrusive thoughts.  
The examiner stated that appellant had been unable to work 
for approximately the past year due to his back disability.  
The diagnosis was post-traumatic stress disorder, considered 
to result in moderate social and industrial inadaptability.  
A Global Assessment of Functioning (GAF) Scale score was 
assigned of 50 (currently), and 55 (for the past year).  A 
December 1993 VA social and industrial survey reflected 
similar findings as those reported on that November 1993 
examination.

A December 1993 statement from a VA psychiatrist (who had 
conducted said November 1993 VA psychiatric examination) 
reported that appellant was currently receiving treatment for 
post-traumatic stress disorder and several physical 
disabilities (including diabetes, hypertension, angina-
myocardial infarction, and ruptured disks of the low back).  
He concluded that appellant was "somewhat limited in his 
activities; however he has been continuously disabled and 
unemployable since January 1993."  An August 1994 VA 
clinical record stated that appellant "has serious back 
problems as well as a service[-]connected nervous condition 
which have rendered him disabled and unable to work at this 
time."  However, in evaluating the severity of the service-
connected psychiatric disability, disabilities for which 
service connection is not in effect may not be considered.  
Said December 1993 statement and August 1994 VA clinical 
record clearly indicate that the medical conclusions as to 
unemployability were based at least in part on disabilities 
for which service connection is not in effect, not solely on 
the service-connected psychiatric disability.  

In a September 1994 SSA Administrative Law Judge's decision, 
based in part upon that December 1993 statement from a VA 
psychiatrist, the judge determined that "[t]he claimant's 
impairments which are considered to be [']severe['] under the 
Social Security Act are post[-]traumatic stress disorder; 
diabetes mellitus, type II; hypertension; angina; 
hypercholesterolemia; and low back pain"; and that appellant 
had been disabled for SSA purposes since January 26, 1993.  
However, the Board discounts the materiality of the judge's 
decision insofar as the severity of appellant's service-
connected psychiatric disability is concerned for the 
following reasons.  First, the judge's decision does not in 
of itself constitute medical opinion/evidence.  Second, the 
judge's decision considered the severity of the psychiatric 
disability in terms of the Social Security Act, not VA rating 
criteria.  Third, the judge's decision appears based in large 
part upon that December 1993 statement from a VA 
psychiatrist, which reported that appellant had been disabled 
and unemployable since January 1993 on account of a 
psychiatric disability and non-service-connected 
disabilities, rather than solely on account of the service-
connected psychiatric disability.  Fourth, in the September 
1994 SSA psychiatric assessment form signed by that judge, 
appellant was noted to have an anxiety disorder that resulted 
in only moderate restrictions of daily living activities and 
moderate social functioning difficulties.  Fifth, the judge's 
decision was based, in part, upon a June 1994 written 
statement from Velda D. Pugh, M.D., which stated that 
appellant was disabled by physical and psychiatric 
disabilities.  In a June 1994 SSA residual functioning 
questionnaire, Dr. Pugh indicated that appellant was not 
psychiatrically impaired with respect to interpersonal 
relationships, restriction of daily activities, or ability to 
perform work requiring frequent contact with others; and that 
the degree of constriction of appellant's interests was only 
mildly impaired.  

Sixth, the judge's decision was based, in part, upon a June 
1993 written statement from Kamal Nagi, M.D., which stated 
that although appellant's mood was somewhat depressed, he was 
well-oriented; had no hallucinations/delusions or memory 
impairment; exhibited good judgment; watched television; and 
attended church and visited with friends.  Significantly, a 
GAF Scale score of 60 was assigned.  This GAF Scale score is 
indicative of a moderate, not severe, degree of psychiatric 
impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), wherein the Court explained that "GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness....  A 55-60 rating indicates "moderate difficulty 
in social, occupational, or school functioning."  See also, 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  .  

A more recent VA psychiatric examination and social and 
industrial survey conducted in January 1995 reflect 
essentially similar findings as those reported on the 1993 VA 
psychiatric examination and social and industrial survey, 
except the severity thereof arguably appeared somewhat 
lessened.  During this latter examination, appellant 
complained of anxiety, depression, flashbacks occurring 4 or 
5 times per month, and physical problems.  He had an anxious 
mood, appropriate affect, and was talkative.  Psychomotor 
activity was normal.  He was oriented, and his memory and 
other cognitive functions were intact.  The examiner felt 
that appellant exaggerated his symptoms.  Diagnoses included 
anxiety disorder; and a GAF scale score of approximately 60 
was assigned.  This is indicative of a moderate, not severe, 
degree of psychiatric impairment.  See Carpenter; Cathell; 
and Richard, supra.  

Although a July 3, 1995 VA clinical record stated that 
appellant complained of severe nightmares, flashbacks, sleep 
difficulties, and intrusive thoughts and severe post-
traumatic stress disorder was assessed, the actual clinical 
findings indicated that he was well-oriented with appropriate 
mood and good judgment.  Additionally, VA clinical records 
reflect that in November 1995, appellant stated he was doing 
fine; that he was sleeping better although still getting up 
3-4 times a night and having flashbacks of Vietnam; and that 
his nightmares had improved.  

In December 1996, appellant's condition was assessed as 
stable and a decrease in his Elavil was recommended.  VA 
social work family counseling/mental health clinic records 
reveal that in April 1997, it was noted that although he was 
depressed at times, he was "able to handle it", that he was 
pleased with his present medication, and that he felt pretty 
good.  In January 1998, appellant stated that he was doing 
well, that his medication was working, and that his 
depression was better.  His sleep had improved.  The 
assessment was that appellant was "doing well."  

Thus, the clinical evidence for the period prior to July 10, 
1998 reveals that the appellant's psychiatric symptomatology 
was productive of moderate, not severe, social and industrial 
impairment.  This degree of severity is reflective of no more 
than a 50 percent rating, since a 70 percent rating requires 
a severe degree of impairment.  During the period between 
November 7, 1996 (date of the amended general rating formula 
for mental disorders) and July 10, 1998 (date of VA 
psychiatric examination upon which the RO increased the 
evaluation for the service-connected psychiatric disability 
from 50 percent to 70 percent), his psychiatric disability 
did not result in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

The Board concludes that the examiner's opinion contained in 
the January 1995 VA psychiatric examination report, as to the 
severity of appellant's psychiatric disability, to be highly 
probative as to the severity of appellant's psychiatric 
disability during the period in question.  The examiner 
reviewed the findings and compared the appellant's symptoms 
specifically to the objective criteria set forth in the GAF 
Scale, and determined that the overall severity of that 
disability was no more than moderate.  Said examination and 
more recent clinical records during the period prior to July 
10, 1998 primarily indicate that appellant's psychiatric 
disability resulted in no more than moderate social and 
industrial inadaptability.  Said examination and more recent 
clinical records during the period prior to July 10, 1998 
reflect that appellant's psychiatric disability was not 
manifested primarily by suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Thus, the Board concludes that an evaluation 
in excess of 50 percent for appellant's psychiatric 
disability prior to July 10, 1998 is not warranted.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132, 
Diagnostic Codes 9203, 9400, 9411.  Rating disabilities is 
not an exact science, as indicated by the Schedule for Rating 
Disabilities:

	The percentage ratings represent as far as 
can practicably be determined the average 
impairment in earning capacity resulting 
from such diseases and injuries and their 
residual conditions in civil occupations.  
Generally, the degrees of disability 
specified are considered adequate to 
compensate for considerable loss of 
working time from exacerbations or 
illnesses proportionate to the severity of 
the several grades of disabilities.

38 C.F.R. § 4.1.

The clinical evidence does not show that prior to July 10, 
1998, the appellant's psychiatric disability, in and of 
itself, presented such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation, 
for the aforestated reasons.  38 C.F.R. § 3.321(b)(1).  Since 
the preponderance of the evidence is against allowance of an 
evaluation in excess of 50 percent for said disability prior 
to July 10, 1998, the benefit-of-the-doubt doctrine is 
inapplicable with respect to this issue.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


II.  An Effective Date Earlier than July 10, 1998 for an 
Evaluation in Excess of 70 Percent for the Service-Connected 
Psychiatric Disability

Appellant contends, in essence, that an effective date 
earlier than July 10, 1998 for the assignment of a 70 percent 
evaluation for his psychiatric disability should be awarded.  
It is argued that the effective date should be at least 
January 1993, on the grounds that that was date of an initial 
claim.  It is also contended that the revised VA regulations 
pertaining to rating mental disorders, effective November 7, 
1996, constitute a liberalizing VA issue under 38 C.F.R. 
§ 3.114.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date; otherwise, it is 
the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  A recent Precedent Opinion of the 
VA General Counsel, O.G.C. Prec. Op. No. 12-98 (Sept. 23, 
1998), held that (1) since 38 C.F.R. § 3.400(q)(1)(i) states 
that, when new and material evidence is received within the 
appeal period or prior to an appellate decision, the 
effective date "will be as though the former decision had 
not been rendered", the statutory provision and regulations 
governing the effective date of an original claim for 
increased rating, 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400, must be applied; and (2) the effective date for an 
increased rating based upon new and material evidence 
submitted during the appeal period or prior to an appellate 
decision is the date on which the facts establish the 
increase occurred or the date of the original claim for 
increase, whichever is later.

It is reiterated that after a September 1989 Board decision 
affirmed a noncompensable rating for appellant's service-
connected psychiatric disability, he reopened his claim for a 
compensable rating for the service-connected psychiatric 
disability on October 3, 1989.  Appellant timely appealed an 
October 23, 1989 rating decision, which denied entitlement to 
an increased (compensable) rating for the service-connected 
psychiatric disability.  In a December 1995 decision, the 
Board granted restoration of a 50 percent rating for 
appellant's psychiatric disability on the grounds that an 
unappealed rating decision of March 1979 (confirmed by an 
August 1979 rating determination) was clearly and 
unmistakably erroneous; and granted service connection for 
post-traumatic stress disorder.  A January 1996 implementing 
rating decision increased the rating for the service-
connected psychiatric disability from 30 percent to 50 
percent, effective June 1, 1979.  In a September 1998 rating 
decision, the RO granted an increased rating for appellant's 
variously diagnosed psychiatric disability, including 
paranoid schizophrenia with post-traumatic stress disorder, 
from 50 percent to 70 percent, effective July 10, 1998.  

Appellant has been in continuous prosecution of his appeal of 
that October 1989 rating decision.  As the Board explained in 
detail in Part I of the decision herein, it was not factually 
ascertainable that appellant's service-connected psychiatric 
disability more nearly resulted in at least severe social and 
industrial inadaptability or more nearly resulted in social 
and industrial inadaptability with deficiencies in most 
areas, prior to July 10, 1998.  

Thus, as the RO indicated in its September 1998 rating 
decision sheet, the earliest date appellant's service-
connected psychiatric disability was factually ascertainable 
as resulting in more nearly severe social and industrial 
inadaptability or social and industrial inadaptability with 
deficiencies in most areas was on the July 10, 1998 VA 
psychiatric examination.  Since the date that severe 
psychiatric disability was initially factually ascertainable, 
July 10, 1998, was subsequent to the date of claim for 
increase, the July 10, 1998 date controls.  38 U.S.C.A. 
§§ 1155, 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) and 
(q)(1)(i).  

Parenthetically, even assuming arguendo that the revised VA 
regulations pertaining to rating mental disorders, effective 
November 7, 1996, constitute a liberalizing VA issue under 
38 C.F.R. § 3.114, this would not warrant an effective date 
earlier than July 10, 1998 for the assignment of a 70 percent 
evaluation for appellant's psychiatric disability, since 
38 C.F.R. § 3.114(a) requires, in pertinent part, that 
"[w]here...compensation...is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement."  In short, for the period 
prior to July 10, 1998, appellant did not meet the 
"eligibility criteria for the liberalized benefit" (i.e., 
the rating criteria for at least a 70 percent evaluation for 
the service-connected psychiatric disability as set forth in 
the revised VA regulations pertaining to rating mental 
disorders) for the period prior to July 10, 1998.  

Since the preponderance of the evidence is against allowance 
of an effective date earlier than July 10, 1998 for the 
assignment of a 70 percent evaluation for appellant's 
psychiatric disability for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable with respect to 
this issue.  38 U.S.C.A. § 5107(b).  


ORDER

An evaluation in excess of 50 percent for a variously 
diagnosed psychiatric disability, including paranoid 
schizophrenia with post-traumatic stress disorder, for the 
period prior to July 10, 1998, and an effective date earlier 
than July 10, 1998 for an evaluation in excess of 70 percent 
for the service-connected psychiatric disability are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

